Opinion

PER CURIAM.
The petitioner, Daryl Fletcher,1 appeals following the habeas court’s denial of his petition for certification to appeal from the denial of his amended petition for a writ of habeas corpus. We dismiss the appeal.
The petitioner was convicted, following a trial to the court, of possession of narcotics with intent to sell by a person who is not drug-dependent in violation of General Statutes § 2 la-278 (b), possession of narcotics with intent to sell within 1500 feet of a public school *246in violation of General Statutes § 21a-278a (b), possession of marijuana in violation of General Statutes § 2 la-279 (c) and three counts of criminal possession of a pistol or revolver in violation of General Statutes § 53a-217c. The petitioner received a total effective sentence of twenty years incarceration, execution suspended after thirteen years, followed by five years probation. He then filed a direct appeal in which he claimed that the court improperly had failed to grant his motion to suppress certain evidence. We affirmed the judgment of conviction. See State v. Fletcher, 63 Conn. App. 476, 777 A.2d 691, cert. denied, 257 Conn. 902, 776 A.2d 1152 (2001).
The petitioner subsequently filed an amended petition for a writ of habeas corpus in which he claimed that his trial counsel had conducted an inadequate investigation of his case and had failed to advise him properly. The petitioner also claimed that attorney Jack O’Donnell should have represented him rather than O’Donnell’s associate, Michael Dolan. The court rejected the petitioner’s claims and then denied his petition for certification to appeal. On appeal, the petitioner claims that the court improperly (1) denied his petition for certification to appeal and (2) determined that his trial counsel had provided effective assistance.
The petitioner must demonstrate that the court abused its discretion in denying his petition for certification to appeal. After a careful review of the record and briefs, we conclude that the petitioner has not demonstrated that the issues he has raised are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991); Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994). Accordingly, the court did not *247abuse its discretion in denying the petition for certification to appeal.
The appeal is dismissed.

 The petitioner’s first name is spelled as “Daryl” in the record, but is spelled as “Darryl” in his direct appeal. See State v. Fletcher, 63 Conn. App. 476, 777 A.2d 691, cert. denied, 257 Conn. 902, 776 A.2d 1152 (2001). In this opinion, we use the spelling in the record.